Citation Nr: 1759666	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  06-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 until March 1957. The Veteran died in May 2016. The appellant in this case is his surviving widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). In May 2009, the Board remanded the claims for further development. The Board subsequently denied the issue in July 2015. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In April 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for further proceedings. The case is now before the Board again. 

As noted above, the Veteran died in May 2016. VA has determined the appellant to be eligible for substitution. See 38 U.S.C. § 5121A (a)(1). Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in April 2017, the Court vacated the Board's July 2015 decision denying the Veteran's claim to service connection for renal cell carcinoma. The Court found that the VA medical examinations and opinions on record to be inadequate. 

As such, the Board in compliance with the Court's remand finds the previous VA opinions on record to be inadequate and must remand for a supplemental opinion discussing the examiner's determination, which considers the entire claims folder. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion in regard to entitlement to service connection for renal cell carcinoma. The claims file, to include this and previous Board decisions on the claim, should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's renal cell carcinoma was related to, or aggravated by, his military service. In providing the requested medical opinion, it is important for the examiner to note that VA has not conceded that the deceased Veteran was exposed to more radiation than the general public.

Any opinion should include a complete rationale. The examiner should consider the entire claims. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the appellant and her representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




